Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Response to Amendment
This notice of allowance is responsive to the amendment dated 02/05/2021. Claims 1-15 are allowed. Claim 16-20 are cancelled by applicant. The Examiner acknowledges the amendments of claims 1 and 9. The previous 102(a)(1) and 103 rejections have been withdrawn due to applicant’s amendments.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Caras discloses a jig assembly (element 10) comprising an outer frame (element 100/120) in which a hollow portion (see figure 1 and 2 element 100/120 surrounds and “directly” fixed to the outer frame, but instead is fixed above the outer frame via multiple different components during operations.
The prior art Harrison discloses a jig assembly (Figure 1-5) with an outer frame (element 10) in which a hollow portion is defined (the hollow space inside element 10) comprising: a pressure bar (element 22 and 31) disposed inside the outer frame (see figure 1 elements 22 and 31 are disposed inside element 10). However, the above reference does not have a movable cover coupled with the outer frame and a fixed cover directly fixed to the outer frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/16/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723